Name: Commission Regulation (EC) No 2499/97 of 15 December 1997 amending Regulation (EC) No 2012/96 opening and providing for the administration of a Community tariff quota for grape juice and must as from the 1996/97 marketing year
 Type: Regulation
 Subject Matter: foodstuff;  beverages and sugar;  plant product;  tariff policy
 Date Published: nan

 Avis juridique important|31997R2499Commission Regulation (EC) No 2499/97 of 15 December 1997 amending Regulation (EC) No 2012/96 opening and providing for the administration of a Community tariff quota for grape juice and must as from the 1996/97 marketing year Official Journal L 345 , 16/12/1997 P. 0015 - 0016COMMISSION REGULATION (EC) No 2499/97 of 15 December 1997 amending Regulation (EC) No 2012/96 opening and providing for the administration of a Community tariff quota for grape juice and must as from the 1996/97 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations (1), and in particular Article 1 (1) thereof,Whereas Commission Regulation (EC) No 2012/96 (2) introduces a Community tariff quota for 14 000 tonnes of imported grape juice and must and provides for exemption from the specific duty per hectolitre pursuant to the agreement concluded as part of the World Trade Organisation multilateral trade negotiations;Whereas access to that quota is subject to certain specific conditions concerning the use of the imported products; whereas compliance with those conditions is ensured by a security lodged by the importer on release for free circulation of the products with the customs service of the Member State concerned; whereas that security is to be equal to the specific duty waived; whereas the security is to be released forthwith in respect of imported quantities for which the operator provides proof that the products have been used for the purpose specified in the import licence; whereas experience has shown that transport between release for free circulation and the end use specified in the import licence may give rise to many forms of handling; whereas such handling may entail repackaging and may result in residues in containers, tanks or pumping equipment; whereas circumstances therefore exist that are likely to prevent 100 % proof of utilisation of the quantities imported from being obtained; whereas a tolerance should therefore be fixed for any losses due to such handling and transport; whereas provision should accordingly be made for the security to be released in full where proof is provided that the products have been used for the purpose specified in the import licence, subject to a certain tolerance;Whereas such losses may have affected products imported since the entry into force of Regulation (EC) No 2012/96; whereas this Regulation should apply to operators who so request in respect of the imports referred to above;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1 The following sentence is hereby added to Article 5 (b) of Regulation (EC) No 2012/96:'The security referred to herein shall be released in full once the operator has provided proof that the whole quantity of products imported has been used for the purpose specified, subject to a tolerance of 1 % of such quantities to cover losses verified and certified by the competent inspection body and resulting from handling and transport between release for free circulation and utilisation for the purpose concerned. That tolerance shall not apply in cases of force majeure.`Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.On application by the operators, this Regulation may apply to products released for free circulation from 25 October 1996 in respect of which proof has not yet been provided that the whole quantity imported has been used for the purpose specified in the import licence.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 December 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 146, 20. 6. 1996, p. 1.(2) OJ L 269, 22. 10. 1996, p. 8.